Fourth Court of Appeals
                                     San Antonio, Texas
                                           March 26, 2014

                                        No. 04-14-00013-CV

                          IN THE INT OF AJL, ARL, AAR, AND BNG

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02031
                           Honorable Richard Garcia, Judge Presiding

                                            ORDER
        There are two appellants in this appeal from a judgment terminating parental rights, Abel
Ozano and Ernestina Esparza. Appellate counsel for each appellant have filed separate motions
to withdraw and separate briefs pursuant to Anders v. California, 386 U.S. 738 (1967), in which
counsel state there are no meritorious issues to raise on appeal. See In re R. R., No. 04-03-00096-
CV, 2003 WL 21157944 (Tex. App.–San Antonio, May 21, 2003, order) (holding that Anders
procedures apply to appeals from orders terminating parental rights), disp. on merits, 2003 WL
22080522 (Tex. App.–San Antonio, Sept. 10, 2003, no pet.) (mem. op.). Both attorneys state
they have informed their client of the right to review the record and file their own brief. See id.;
Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.); Bruns
v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        If Mr. Lozano and/or Ms. Esparza desire to file their own pro se brief, we order that they
each do so on or before April 25, 2014. The State has filed a notice waiving its right to file a
brief in this case unless either appellant files a pro se brief. If either or both appellants timely file
a pro se brief, the State may file a separate responsive brief no later than thirty days after each
appellant’s pro se brief is filed in this court.

       We order that the motions to withdraw filed by appellants’ attorneys are held in abeyance
pending further order of the court.

       We further order the clerk of this court to serve a copy of this order on appellants and all
counsel.


                                                        ________________________________
                                                        Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court